

115 SRES 736 ATS: Designating September 2020 as “National Kinship Care Month”.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 736IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Wyden (for himself, Mr. Grassley, Mrs. Blackburn, Ms. Hassan, Mr. Lankford, Mr. Casey, Ms. Klobuchar, Mr. Scott of South Carolina, Ms. Cortez Masto, Ms. Sinema, Mr. Roberts, Mr. Young, Mr. Van Hollen, Ms. Baldwin, Mr. Kaine, Mr. Brown, Mr. Schumer, and Mr. Braun) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2020 as National Kinship Care Month.Whereas, in September 2020, National Kinship Care Month is observed;Whereas, nationally, 2,700,000 children are living in kinship care with grandparents, other relatives, and family friends (fictive kin);Whereas, nationally, nearly 1/3 of all foster care placements are in kinship foster care, with more than 133,000 children placed in kinship foster care;Whereas more than 2,600,000 kinship children live in informal kinship care outside of the foster care system;Whereas, while kinship care is the most common term for relative caregivers of children, they are sometimes also referred to as kincaregivers or grandfamilies;Whereas the number of children placed in foster care continues to increase due in part to the opioid crisis, and child welfare agencies are increasingly reliant on grandparents and other kinship caregivers;Whereas, during the COVID–19 pandemic, kinship caregivers who are often grandparents with health vulnerabilities are parenting children in their homes, often with limited support;Whereas kinship caregivers residing in urban, rural, and suburban households in every State and territory of the United States have stepped forward out of love and loyalty to care for children during times in which parents are unable to do so;Whereas kinship caregivers provide safety, promote well-being, and establish stable households for vulnerable children;Whereas kinship care homes offer a refuge for traumatized children;Whereas kinship care enables a child—(1)to maintain family relationships and cultural heritage; and(2)to remain in the community of the child;Whereas the wisdom and compassion of kinship caregivers is a source of self-reliance and strength for countless children and for the entire United States;Whereas children in kinship care experience improved placement stability, higher levels of permanency, and decreased behavioral problems;Whereas kinship caregivers face daunting challenges to keep children from entering foster care;Whereas, because of parental substance use disorders and other adverse childhood experiences, children in kinship care frequently have trauma-related conditions;Whereas many kinship caregivers give up their retirement years to assume parenting duties for children;Whereas the Senate wishes to honor the many kinship caregivers, who throughout the history of the United States have provided loving homes for children;Whereas the first president of the United States, George Washington, and his wife Martha were themselves kinship caregivers, as were many other great people of the United States;Whereas the Senate is proud to recognize the many kinship care families in which a child is raised by grandparents, other relatives, and fictive kin;Whereas National Kinship Care Month provides an opportunity to urge people in every State to join in recognizing and celebrating kinship caregiving families and the tradition of families in the United States to help kin;Whereas, in 2018, Congress provided for kinship navigator programs and services in the Family First Prevention Services Act enacted under title VII of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123; 132 Stat. 64) and the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 348);Whereas, in 2018, Congress provided for the formation of the Advisory Council to Support Grandparents Raising Grandchildren to examine supports for grandparents and other kinship caregivers in the Supporting Grandparents Raising Grandchildren Act (Public Law 115–196; 132 Stat. 1511); andWhereas more remains to be done to support kinship caregiving and to ensure that all children have a safe, loving, nurturing, and permanent family, regardless of age or special needs: Now, therefore, be itThat the Senate—(1)designates September 2020 as National Kinship Care Month;(2)encourages Congress, States, local governments, and community organizations to continue to work to improve the lives of vulnerable children and families and to support the communities working together to lift them up; and(3)honors the commitment and dedication of kinship caregivers and the advocates and allies who work tirelessly to provide assistance and services to kinship caregiving families.